FILED
                              NOT FOR PUBLICATION                              DEC 29 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BALJINDER KAUR,                                   No. 07-71357

               Petitioner,                         Agency No. A095-415-552

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Baljinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that the severity of the

harm Kaur experienced in India, including her brief detention and physical

mistreatment, did not rise to the level of persecution. See Prasad v. INS, 47 F.3d
336, 339 (9th Cir. 1995). Substantial evidence also supports the agency’s finding

that Kaur does not face a well-founded fear of future persecution, because her fear

of future harm is too speculative. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003).

       Since Kaur did not establish eligibility for asylum, she necessarily failed to

satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Substantial evidence also supports the agency’s denial of CAT relief because

Kaur failed to demonstrate it was more likely than not that she would face torture if

returned to India. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004)

(denial of CAT relief supported based upon the possibility of internal relocation).

       PETITION FOR REVIEW DENIED.




DL/Research                                2                                    07-71357